                    PATRICK J. JOYCE, ESQ.
                                          Attorney at Law
                                 70 Lafayette Street - 2nd Floor
                                  New York, New York 10013
                                        (212) 285 -2299
                                     FAX (212) 513-1989
                                                                   New Jersey Office:
                                                                   658 Ridgewood Road
                                                                   Maplewood, NJ 07040
                                                                   (973) 324-9417
April 28, 2021

Honorable Sidney H. Stein
United States District Court                          MEMO ENDORSED, p. 2
Southern District of New York
500 Pearl Street
New York, New York 10007

       RE: United States v. Jason Rhodes
             18-CR-887

Dear Judge Stein,

        On April 13 and 14 of 2021, the court conducted a Fatico hearing. At the conclusion of
the hearing the court set a briefing/sentencing memo schedule which requires the defendant to
submit this joint document on May 5, 2021. As of today, I have yet to receive the transcript from
the hearing. Although I submitted a request via the CJA website on April 15, 2021, some mis-
function by one of the interim parties caused a significant delay in getting the request to the
court. I hope to have the transcript, today or tomorrow.

         As a I need to rely upon this record to support my submission, I am requesting for an
amended briefing/submission schedule. I spoke with AUSA Elisha Kobre who does not object
to this request. I ask that the court impose the following schedule:

Defense submissions due - May 17, 2021.
Government response due - June 1, 2021.

     This is the first request for an extension of time to submit these post hearings
Memos.
                                                             Respectfully submitted,
                                                             Isl Patrick Joyce
                                                             Attorney for Jason Rhodes
CC:  Jared Lenow, AUSA
     Elisha Kobre, AUSA
      Via ecf




                                                 1
       United States v. Jason Rhodes, 18-CR-887




The revised schedule as requested in this letter is granted.

Dated: New York, New York
        April 28, 2021




                                               2
